department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend b program name c individual d corporation e school name f school name g school name w dollars amount x dollars amount y quantity dear applicant you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a program called b which was established in honor of c who served as d's general counsel for the larger part of his long career at d letter catalog number 58263t under b you will award a non-renewable scholarship grant of x dollars to be applied to the selected student's second year tuition at one of three law schools consisting of e f and g which are educational organizations described in code sec_170 the selected student will in addition be given a full-time paid internship opportunity with d that is also paid_by d to take place in the summer prior to the recipient’s second year of studies there has been one legal intern in each of the last three years and there have been in the range of y applicants of very high caliber other departments such as accounting tax marketing human resources benefits and treasury also offer similar internships with similar compensation and duration for example a typical intern in most departments works about weeks and is paid w dollars an hour and is exposed to all facets of the particular specialization all interns are also provided seminars by senior management from all functional areas of d at the end of their internship all interns must present a project that they have worked on during their internship no legal intern scholarship winner will have a preexisting relationship with any employee of d or your trustee no intern scholarship winner is required to sign any employment agreement or recruiting agreement both the internship and the scholarship are highly desirable from a financial and experience view point winners chose to participate in both in the future the winners would participate in both programs it is expected that to be eligible for the scholarship applicants must have completed their first year of law school at one of three law schools consisting of e f or g relatives of members of the selection committee or of your officers directors or substantial contributors are ineligible for the program you will also advertise b by posting an announcement on the career services’ websites at e f and g applicants must submit a cover letter a current resume both their law school and undergraduate transcripts and a writing sample consisting of an essay the recipient will be chosen by a selection committee consisting of attorneys in the d legal department and at least one of your trustees the selection committee will first rank the applicants on their academic performance and writing proficiency as demonstrated through their grades and writing sample additional favorable factors considered include membership on a law school journal and relevant work experience and or volunteerism eg office setting legal research and writing assistant legal aid volunteerism tax clinic etc the top candidates will then be interviewed by selection committee members following the interview the selection committee will make their determination taking into consideration the candidate as a whole applicants will not be discriminated on the basis of race gender ethnicity sexual orientation age religion or any other protected class you will transfer scholarship funds directly to the recipient's educational_institution at the beginning of the student's second year of law school to be applied to the student's tuition bill the school will provide you financial records and correspondence showing disbursement of the scholarship funds because the scholarship is paid directly to the school to be applied to the recipient's tuition bill there is little risk that funds will be misused letter catalog number 58263t under this arrangement accordingly you have no formal process or procedure for recovering misappropriated scholarship funds however if there is reason to believe that there have been misappropriated scholarship funds or if the student has withdrawn from school during the semester you would investigate the claims with the help of the school and seek a refund if any amount is available to be refunded you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58263t p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
